DETAILED ACTION
	This action is responsive to 06/18/2020.
	Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US Patent 9,965,995 B2, US Pub. 2016/0351107 A1), hereinafter Chen.
Regarding claim 12, Chen discloses a display device ( display 14-see fig. 1) comprising: a plurality of signal lines extending in a first direction (horizontal control lines G-see, for example, figs. 8 and 12-13, also [col. 5, ll. 4-16]) and arranged in a see, for example, fig. 8 and [col. 1, ll. 34-39]-the display may have a circular shape or other shapes with curved edges); a plurality of driving circuits arranged in a peripheral area outside the display area and to output a signal to the plurality of signal lines (see, for example, fig. 8-gate driver circuitry 52LT, 52RT, 52LB, and 52RB, disposed in an inactive area (IA) 60, each comprising a plurality of shift registers 52-1 and corresponding gate line driver (see fig. 12 and [col. 7, ll. 48-59])); and a plurality of output lines arranged in the peripheral area and connecting the plurality of driving circuits to the plurality of signal lines (see figs. 8 and 12-13-each output driver 52-2 is connected to a corresponding gate line G), wherein a plurality of sub-driving circuits included in each of the plurality of driving circuits are arranged in a line in the peripheral area (shift register 52-1 with corresponding output driver 52-2 as shown in figs. 12-13), and each of the plurality of output lines includes a portion extending in a direction toward a center of the display area (see figs. 8 and 12-13). 
Regarding claim 17, Chen discloses wherein, the peripheral area has a shape corresponding to a shape of an edge of the display area (see fig. 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Horiuchi et al. (US Pub. 2010/0141570), hereinafter Horiuchi.
Regarding claim 18, Chen discloses wherein, the peripheral area includes an area having a shape corresponding to a shape of an edge of the display area (see fig. 8).
However, Chen does not appear to expressly disclose and an area having a shape different from the shape of the edge of the display area.
Horiuchi is relied upon to teach an area having a shape different from the shape of the edge of the display area (see, for example, fig. 1, wherein the shape of the peripheral region (AR2) (having the driver 3, shift register 4, scanning lines GL, … data lines SL …, wires 5) is different from the shape of the pixel region AR1). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Horiuchi with the invention of Chen such that a peripheral area of an non-quadrangular display in which drive circuits are disposed and wires are routed is arranged to have a desired shaped that would result in reduction of the peripheral area (see [0012]).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Horiuchi as in claim 18 above, and further in view of Anzai et al. (US Patent 9,626,900 B2), hereinafter Anzai.
Regarding claim 19, Chen in view of Horiuchi does not appear to expressly teach wherein, a width of the area of the peripheral area having a shape different from the shape of the edge of the display area is less than a width of the area of the 
Anzai is relied upon to teach wherein, a width of the area of the peripheral area having a shape different from the shape of the edge of the display area is less than a width of the area of the peripheral area having a shape corresponding to the shape of the edge of the display area (see, for example, figs. 3A-3B, which illustrates an area located outside a pixel area/image display area (10a, 10b) where scanning line driving circuits (104a, 104b) and data line driving circuit 101 are formed, wherein the area has a smaller width in a portion corresponding to a data signal driving circuit 101). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Anzai with the inventions of Chen and Horiuchi by designing a peripheral area in which drive circuits and routing wires and formed to variable width as desired, as taught by Anzai, which constitutes combining prior art elements according to known methods to yield predictable results.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Yokoyama et al. (US Pub. 2021/0027718, PCT/JP2018/013987), hereinafter Yokoyama.
Regarding claim 20, Chen discloses wherein, a plurality of pixels connected to the plurality of signal lines are arranged in the display area (pixels 32-see, for example, fig. 8).

Yokoyama is relied upon to teach and each of the plurality of pixels includes a first thin film transistor (see, for example, fig. 4 and [0044], wherein subpixel circuit (SP) includes a driving transistor Ta (herein equated to the claimed first thin film transistor), a second thin film transistor (write transistor Tb-see fig. 4 and [0044]), and a third thin film transistor (transistor Te-see fig. 4), the first thin film transistor and the second thin film transistor each including a silicon semiconductor, and the third thin film transistor including an oxide semiconductor (see, for example, [0027]-[0228], which further teaches that a semiconductor film 15 of a TFT layer 4 includes, for example, a low-temperature polysicon (LTPS) or an oxide semiconductor (for example, In-Ga-Zn-O based semiconductor)). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Yokoyama with the invention of Chen by using any appropriate thin-film transistor technology to implement a pixel circuit of the display device, as taught by Yokoyama, which constitutes combining prior art elements according to known methods to yield predictable results. Choosing a particular TFT to implement a pixel circuit simply amounts to well-understood, routine, conventional activity to a person of ordinary skill in the art before the effective filing date of the claimed invention.
Allowable Subject Matter
Claims 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 13 recites the limitations “wherein, the plurality of signal lines include a plurality of first signal lines, a plurality of second signal lines, and a plurality of third signal lines, the plurality of sub-driving circuits include a plurality of first sub-driving circuits to output a first signal to the plurality of first signal lines, a plurality of second sub-driving circuits to output a second signal to the plurality of second signal lines, and a plurality of third sub-driving circuits to output a third signal to the plurality of third signal lines, the peripheral area includes a first peripheral area and a second peripheral area that are symmetrical to each other with respect to the display area therebetween, the plurality of first sub-driving circuits and the plurality of second sub-driving circuits are alternately arranged in a line in the first peripheral area, the plurality of third sub-driving circuits are arranged in a line in the second peripheral area, and a sum of a size of an area in which one of the plurality of first sub-driving circuits is arranged and a size of an area in which one of the plurality of second sub-driving circuits is arranged is equal to a size of an area in which one of the plurality of third sub-driving circuits is arranged.” None of the references of record teaches or suggests the limitation underlined above. Claims 14-16 depend from and further limit claim 13, and are therefore equally indicated as allowable.
Claims 1-11 are allowed.
The prior art of record fails to adequately disclose the combined features of the claimed invention, particularly, the prior art of record fails to adequately disclose “A display device comprising: a plurality of pixels arranged in a display area that has a non-quadrangular shape; a first driving circuit including a plurality of first sub-driving circuits each to output a first signal to the plurality of pixels; a second driving circuit including a plurality of second sub-driving circuits each to output a second signal to the plurality of pixels; and a third driving circuit including a plurality of third sub-driving circuits each to output a third signal to the plurality of pixels; wherein a peripheral area outside the display area includes a first peripheral area and a second peripheral area that are symmetrical to each other with respect to the display area therebetween, the plurality of first sub-driving circuits and the plurality of second sub-driving circuits are alternately arranged in a line in the first peripheral area, the plurality of third sub-driving circuits are arranged in a line in the second peripheral area, and a sum of a size of an area in which one of the plurality of first sub-driving circuits is arranged and a size of an area in which one of the plurality of second sub-driving circuits is arranged is equal to a size of an area in which one of the plurality of third sub-driving circuits is arranged.”
Claims 2-11 depend from and further limit claim 1, and are therefore equally allowed. 
Representative prior art include the following:
1) Kim et al. (US Patent 9,887,256 B2)
2) Shin et al. (US Patent 10,134,825 B2)
3) Nonaka (US Pub. 2008/0266210)
4) Lee et al. (US Pub. 2016/0240141)
5) Yamada et al. (US Patent 11,132,953 B2)
6) Yeh et al. (US Patent 10,770,014 B2)
7) Bae et al. (US Patent 9,978,314 B2)
None of the aforementioned references teaches or suggests the limitations underlined above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.